Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION

	
Status of Claims
	Claims 11-13,15,19,21,24,36,49 and 51-56 are pending in the application. Claims 1-10,14,16-18,20,22,25-35,37-48 and 50 have been cancelled and claims 11 and 56 have been amended.   Thus, claims 11-13,15,19,21,24,36,49 and 51-56 have been examined to the extent they read on the subject matter of record.

Information Disclosure Statement
The one (1) information disclosure statement (IDS) submitted up to date were filed before the mailing date of the instant first action on the merits. The submissions thereof are in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner. Accordingly, the information disclosure statements have been considered by the examiner, and signed and initialed copies thereof are enclosed herewith. 
Withdrawn Rejections
	Applicant's amendments and arguments filed June 17, 2022 are acknowledged and have been fully considered.  
Claims 11-13,15,16,19,21,23,24, 36,49, and 51-56 were rejected under 35 USC 103 as being obvious over Ng (US2013/0047505A1) in view of  OESTERR CHEM WERKE (GB 413,907A). This rejection is withdrawn in favor of a new rejection which provides a better motivation to arrive at the claimed invention.

Declaration

Karen K. Tanino’s declaration filed on June 17, 2022 under 37 CFR 1.132 is insufficient to overcome the rejection of claims 11-13,15,19,21,24,36,49 and 51- under 35 USC 103 as being obvious over OESTERR CHEM WERKE (GB 413,907A,previously cited) in view of Ng (US2013/0047505A) and Ruban et al. (US2011/0000411A1) . The declaration will be discussed in detail below as it applies to the rejection.


New Rejection(s) 
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 11-13,15,19,21,24,36,49 and 51-56 are rejected under 35 USC 103 as being obvious over OESTERR CHEM WERKE (GB 413,907A,previously cited) in view of Ng (US 2013/0047505A, previously cited) and Ruban et al. (US2011/0000411A1, newly cited).  
Applicant’s Invention

     Applicant claims a method of enhancing germination of seeds comprising combining a transition metal catalyst and hydrogen peroxide in an acidic solution and exposing the seeds to the solution for a treatment period of between about 30 minutes and about 8 hours, wherein the hydrogen peroxide is present at a concentration of between about 0.02% and about 0.5% by volume.



Determination of the scope and the content of the prior art
(MPEP 2141.01)

OESTERR CHEM WERKE teach seeds for sowing  that are treated with solutions of hydrogen peroxide, per salts or true peroxides of strength corresponding to a hydrogen peroxide solution of more than 3 percent and preferably of 10 to 40 percent or more under conditions limiting the action of the solutions to the exterior of the seeds. In specific examples, OESTERR CHEM WERKE teach that a limited quantity of the liquid is sprayed or otherwise applied to the material and distributed by shaking, shoveling or mechanical mixing. Iron and copper salts may be added to act as catalysts and the action may be accelerated or retarded by the use of hydrogen peroxide in alkaline or acid solutions; the material may also be previously treated with alkaline or acid solutions(abstract).  In addition, OESTERR CHEM WERKE teach that the concentration of hydrogen peroxide solutions used for this treatment as a rule varies from 0.5 to 2% H202, even though it was stated that a lower or higher concentration may be used if demanded by the nature or kind of the seeds (see column 1, lines 24-29 of the specification).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	
    One difference between the invention of the instant application and that of OESTERR CHEM WERKE is that OESTERR CHEM WERKE do not expressly teach that: the he solution has a pH in the range of about 3.0 to about 6.0 (limitation of instant claims 12 and 55); treating the seeds with the solution by priming or surface application with or without gels (limitation of instant claim 21); the seeds comprise cereal grains for malting(limitation of instant claims 23 and 36); the seeds are germinated under stressful conditions, and wherein the stressful conditions comprise high or low temperature, high or low moisture, anaerobic stress, inadequate amounts of one or more nutrients, and/or high salinity(limitation of instant claim 24).   However,  Ng teaches a ready to use seed treatment composition, wherein the seed treatment composition consists essentially of: ascorbic acid;  choline chloride;  indole-3-butyric acid;  salicylic acid;  at least one anti-fungal agent;  at least one solvent;  at least one buffer;  and water as well as a method of treating seeds, the method comprising: contacting seeds with a liquid ready to use seed treatment composition, the liquid ready to use seed treatment composition comprising: between about 0.01% to about 0.5% ascorbic acid by weight of the liquid ready to use seed treatment composition;  between about 0.01% and about 0.1% choline chloride by weight of the liquid ready to use seed treatment composition; between about 0.0005% and about 0.01% indole-3-butyric acid by weight of the liquid ready to use seed treatment composition; between about 0.001% and about 0.03% salicylic acid by weight of the liquid ready to use seed treatment composition; and water (claims 9 and 10 of Ng) wherein the seeds are selected from the group consisting of: corn, wheat (cereal grain of the instant claims), barley, rice, soybean, cucumber, cotton, lettuce, pepper, and watermelon (claim 14 of Ng).  Ng teaches that the seed treatment composition has an acidic pH.  In one example, the seed treatment composition has a pH of less than about 4.0 in its ready to use form.  In another example, the seed treatment composition has a pH of less than 3.7.  In a further example, the seed treatment composition has a pH of 3.5 or less.  A buffering agent may be used to adjust the pH of the seed treatment composition and/or prevent a change in pH ([0023]).  Ng teaches that embodiments of the invention can accelerate alpha amylase synthesis and secretion in seed germination, promoting mobilization of seed reserved starch and increasing the chemical energy and substrates necessary for the emergence of roots and shoots.  Increased alpha-amylase (alpha-amylase) synthesis and secretion may lead to establishment of strong seedlings which are fast growing and have strong resistance against stresses, such as drought, cold, and heat ([0012]).  Ng teaches that when treating seeds with the seed treatment composition, the seeds are contacted with the composition prior to sowing the seeds.  The seeds may be treated using a batch process or a continuous process.  Contacting seeds with the composition can include coating the seeds or soaking the seeds in the seed treatment composition.  For example, the seeds can be sprayed, coated or mixed with the liquid seed treatment 
composition([0026]).
    A second difference between the invention of the instant application and that of OESTERR CHEM WERKE is that OESTERR CHEM WERKE do not expressly teach that:  the transition metal catalyst is a nanoparticulate catalyst bearing one or more transition metals; the nanoparticulate catalyst is present in an amount of between about 1 ppm and 500 ppm wherein   (limitation of instant claims 13, and 49); the transition metal catalyst comprises a heterogeneous catalyst (limitation of instant claim 52); and the buffer comprises a polyvalent carboxylic acid present in the solution at a concentration between about 5 mM and about 100 mM, wherein the polyvalent carboxylic acid comprises citrate, oxalate, aconitate, isocitrate, alpha- ketoglutarate, succinate, fumarate, malate, oxaloacetate, pyruvate and/or a mixture thereof(limitation of instant claim 15) .  However, Ruban et al. teach biologically active nanochips  for treating seeds of agricultural plants in order to improve germination conditions of seeds and development of plants and for protecting plants from anticipated and averaged adverse conditions using biologically active nanochips that may include ions of zinc, copper, cobalt, iron, lithium, manganese, and other trace elements (abstract and [0045] of Ruban et al.) in a broad range of 1 + 10-10% to 100%([0056] of Ruban et al.).  Ruban et al. also teach the use of succinic acid (claim 8 of Ruban et al.).   Ruban et al. teach that their methods and compositions have been known in the art for treating seeds to improve productivity of high crops, tolerance to changes in weather conditions, resistance to pathogenic microorganisms and cultural plant pests, etc. ([0004]).
   

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


The disclosures of both Ng and OESTERR CHEM WERKE are directed to compositions used for treating seeds. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Ng and OESTERR CHEM WERKE to arrive at a composition for enhancing or controlling germination of seeds using a transition metal catalyst and hydrogen peroxide.  Ng teaches that a  buffering agent may be used to adjust the pH of the seed treatment composition and/or prevent a change in pH ([0023]).  Thus, one of ordinary skill in the art would be motivated to make this combination with the expectation of adjusting the pH of the seed treatment composition and/or prevent a change in pH.
 From the teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
	The disclosures of both OESTERR CHEM WERKE and Ruban et al.  are directed to compositions used for treating seeds.  Ruban et al. teach that a shortage of elements such as zinc, copper, cobalt, iron, lithium, manganese, molybdenummay result in plant metabolism disorders, lower yields, and impaired quality of produce ([0045]) and that their objective is to enhance seed germination and seed tolerance to pathogens, salinization, draught, frost, and other adverse environmental effects as instantly claimed ([0013-0021]) .  Thus, one of ordinary skill in the art would be motivated to make this combination with the expectation of providing a method of enhancing seed germination and seed tolerance to pathogens, salinization, draught, frost, and other adverse environmental effects.  From the teaching of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

With regards to the limitation of instant claims 11, 19, 53, and 54 wherein Applicant claims exposing the seeds to the claimed solution for 20 minutes to 8 hours at 10-25 degrees Celsius and washing the seeds to remove the solution after the treatment period, this is merely judicious selection of an enclosed volume by one of ordinary skill in the art in the absence of evidence to the contrary.  
	
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).




Examiner's Response to Applicant’s Remarks

Examiner's Response to Karen K. Tanino’s   Declaration of Facts Filed Under 37 C.F.R. 1.132



Applicant’s arguments filed on June 17, 2022, with respect to the rejection of claims 11-13,15,16,19,21,23,24, 36,49, and 51-56 under 35 USC 103 as being obvious over Ng (US2013/0047505A1) in view of  OESTERR CHEM WERKE (GB 413,907A). have been fully considered but they are not persuasive.   Applicant argues that  the cited Oesterr Chem Werke reference is based on the understanding that treatment of seeds with a high concentration of hydrogen peroxide with the addition of a catalyst can be used to disinfect the seeds, and further recognized that the actions of such a composition on the seeds must be limited by ensuring the action of such solution is limited to the surface of the seeds.  Applicant argues that the person skilled in the art would believe that exposure of seeds to hydrogen peroxide in combination with a catalyst for an extended period of time would be deleterious to the seeds, and therefore would not arrive at the presently claimed invention which requires a prolonged period of exposure of the seeds to a solution containing both hydrogen peroxide and a transition metal catalyst based on the teachings of Oesterr Chem Werke. However, the Examiner  is not persuaded   by Applicant’s arguments because in addition to teaching the use of to a hydrogen peroxide solution of more than 3 percent and preferably of 10 to 40 percent or more under conditions limiting the action of the solutions to the exterior of the seeds,   OESTERR CHEM WERKE teach that the concentration of hydrogen peroxide solutions used for the treatment as a rule varies from 0.5 to 2% H202, even though it was stated that a lower or higher concentration may be used if demanded by the nature or kind of the seeds (see column 1, lines 24-29 of the specification).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges for the hydrogen peroxide that produce expected results. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Secondly, Applicant argues that the enclosed Tanino Declaration provides three peer-reviewed publications that explain in more detail the expected toxicity of hydroxyl radicals, including in particular those generated from hydrogen peroxide in the presence of an iron catalyst through the Fenton reaction: Tanino Declaration at paragraphs 10-14. Thus, the person skilled in the art would understand that increasing the extent to which seeds are exposed to hydrogen peroxide in the presence of a catalyst would likely be deleterious to cells.  Furthermore, Applicant argues that the enclosed Tanino Declaration provides experimental evidence confirming that the germination of wheat seeds is reduced to a statistically significant extent once seeds are exposed to a concentration of more than 7% hydrogen peroxide by volume for a treatment period of one hour.  Applicant’s Declaration  filed under 37 C.F.R. 1.132 on June 17, 2022  has been fully considered but is not persuasive. First, the cited prior art, OESTERR CHEM WERK,  teach that the concentration of hydrogen peroxide solutions used for seed treatment when combined with a transition metal, as a rule varies from 0.5 to 2% H202, even though it was stated that a lower or higher concentration may be used if demanded by the nature or kind of the seeds (see abstract and column 1, lines 24-29 of the specification of Oesterr Chemwerk).  Secondly, Figures 1 and 2 of the declaration are not legible.  Thus, the Examiner could not determine if concentrations of hydrogen peroxide greater than 7% when combined with a transition metal catalyst reduces the germination of wheat seeds as stated by Dr.  Tanino. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Claim Objection(s)/Reasons for Allowance


Claims 51 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A method of enhancing the germination of seeds using a nanoparticulate catalyst comprising a calcium carbonate present as calcite, with iron coated on or otherwise finely dispersed on or in the nanoparticle wherein the transition metal catalyst comprises a heterogeneous catalyst is free of the prior art. 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617